                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                         Case No. 09-cr-229-pp
      v.

DESHAUN J. CONNERS,

                  Defendant.
______________________________________________________________________________

 ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION FOR SENTENCE
                         REDUCTION (DKT. NO. 38)
______________________________________________________________________________

      The defendant pled guilty to one count of being a felon in possession of

firearms and one count of possessing with intent to distribute fifty grams or

more of crack. Dkt. No. 24. He currently is serving a sentence of 120 months in

the custody of the Bureau of Prisons. Dkt. No. 30. Neither party indicates when

the defendant began serving this sentence, but the defendant states that he is

scheduled to be released from the custody of the Bureau of Prisons on March

18, 2019—twelve days from now. Dkt. No. 38 at 3.

      The defendant has asked the court to reduce his sentence under the

First Step Act of 2018. Dkt. No. 38. The government agrees that the defendant

is eligible for a First Step Act reduction. Dkt. No. 41. The court has considered

the nature and circumstances of the offense, the history and character of the

defendant, the time the defendant already has served (at least eight and a half

years, or some 103 months), and the government’s agreement. The court



                                        1
ORDERS that the defendant’s motion for a reduced sentence under the First

Step Act is GRANTED.

      The defendant has asked the court to impose a sentence of eighty-seven

months on the felon-in-possession count and eighty-seven months on the

crack count, to impose those sentences to run concurrently with each other

and with the state sentence in Milwaukee County Circuit Court Case No.

02CF1667, and to impose a sentence of four years of supervised release. Dkt.

No. 38 at 10. The government objected to the imposition of a determinate

sentence of eighty-seven months on each count, asking the court to impose a

sentence of time served on each count. Dkt. No. 41 at 2. The defendant

responded, saying that he had no objection to a time-served disposition on

both counts, if the court imposed the sentences to run concurrently with each

other and with the sentence in the state court case (as Judge Randa had

ordered at the time of the original sentencing).

      The court ORDERS that the sentence imposed on July 2, 2010 is

VACATED. Dkt. No. 30.

      The court ORDERS that the defendant is hereby committed to the

custody of the United States Bureau of Prisons to be imprisoned for a total

term of: TIME SERVED as to Count One, and TIME SERVED as to Count Two,

to run concurrently with the time-served sentence imposed as to Count One,

for a total sentence of TIME SERVED. The court ORDERS that this time-

served sentence shall run concurrently with the sentence imposed in

Milwaukee County Circuit Court Case No. 02CF1667.

                                        2
      Upon release from imprisonment, the court ORDERS that the defendant

shall be on supervised release for a term of: three (3) years as to Count One,

and four (4) years as to Count Two, to run concurrently with the three-

year sentence imposed as to Count One, for a total sentence of four (4)

years of supervised release.

      The court IMPOSES the conditions of supervised release that Judge

Randa imposed in the July 2, 2010 judgment, but ORDERS that the parties

may file a motion asking the court to modify any of those conditions.

      The court will issue an amended judgment reflecting this sentence.

      Dated in Milwaukee, Wisconsin this 7th day of March, 2019.

                                    BY THE COURT:


                                    _________________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge




                                       3
